Case 3:19-cr-00130-MHL Document 111 Filed 06/22/20 Page 1 of 4 PageID# 1115



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       Case No. 3:19cr130
                                             )
OKELLO T. CHATRIE,                           )
          Defendant                          )


 DEFENDANT’S OBJECTION TO GOOGLE’S MOTION TO FILE SUPPLEMENTAL
 DECLARATION AND UNOPPOSED MOTION TO STRIKE SUCH DECLARATION

       Okello Chatrie, through counsel, objects to Google’s motion to file a supplemental

declaration by Marlo McGriff, see ECF No. 110, and moves the Court to strike the proposed

evidence from the record for purposes of deciding the geofence suppression motion pending in

this case, see ECF Nos. 29, 104. In support of this motion, Mr. Chatrie states the following:

       1. On Wednesday, June 17, 2020, Google, over Mr. Chatrie’s objection, filed a motion

           for leave to file a supplemental declaration from Marlo McGriff, who is an employee

           of Google. See ECF No. 110.

       2. The proposed supplemental declaration purports to provide the Court with evidence

           that directly conflicts with evidence that the defense has uncovered in its own work in

           activating a phone very similar to the one that the government alleges Mr. Chatrie was

           using at the time of the robbery. Mr. Chatrie has already provided the Court this

           evidence, showing which screens and what information appear as the user activates the

           phone as those screens and information relate to activating the user’s Location History.

           See ECF No. 72 at 6-9; 1/21/20 Tr. at 56-57; ECF No. 104 at 15-16.
Case 3:19-cr-00130-MHL Document 111 Filed 06/22/20 Page 2 of 4 PageID# 1116



     3. The defense has not been able to recreate, despite several attempts, the information that

        Google has proffered in its supplemental declaration about a purported “second

        screen,” let alone determine what it says—information Google does not provide. See

        ECF No. 110-1 at ¶9. Thus, there is no way that at this late date before the July 2,

        2020, evidentiary hearing scheduled in this case, that the defense can effectively rebut

        the assertion about a “second screen” that the supplemental declaration purports to

        make.

     4. Google’s motion for leave to file the supplemental declaration baldly asserts that the

        declaration “will not prejudice the parties.” ECF No. 110 at 2. That is flatly untrue.

        Google—just two weeks shy of an evidentiary hearing that has been planned for

        months—has inserted purported “evidence” that directly conflicts with facts and

        testimony provided by the defense. See ECF No. 72 at 6-9; 1/21/20 Tr. at 56-57; ECF

        No. 104 at 15-16.

     5. Google has been aware of this evidence since at least the time that the transcript of the

        January 21, 2020, evidentiary hearing was posted on the docket on January 30, 2020.

        See ECF No. 81. It is beyond the defense’s comprehension why Google has waited to

        file this motion and proposed declaration until the eve of an evidentiary hearing for

        which the parties have been preparing for months. As indicated in the supplemental

        motion to suppress, see ECF No. 104 at 17-20, the defense is aware of other lawsuits

        against Google relating to its purported “opt-in” procedures and that Google may be

        sensitive to issues surrounding that topic because of that litigation.

     6. But at this juncture in this case, the declaration is in direct conflict with the evidence

        that the defense has been able to obtain regarding the “opt-in” process for Location
Case 3:19-cr-00130-MHL Document 111 Filed 06/22/20 Page 3 of 4 PageID# 1117



        History. The defense cannot at this late date obtain evidence to effectively represent

        Mr. Chatrie at the July 2, 2020, hearing if the Court considers the purported merits of

        Google’s supplemental declaration.

     7. If the Court does not deny Google’s motion and strike their purported declaration from

        the record, or if the Government seeks to rely on it directly or indirectly, then, in the

        alternative, Mr. Chatrie asks this Court to consider and endorse a defense subpoena to

        Google regarding the specifics of Google’s Location History opt-in policies and

        procedures, including contextual information about the development thereof and any

        relevant changes in subsequent versions or updates. Additionally, should the Court

        take this route, Mr. Chatrie would seek to compel the in-person testimony of relevant

        Google representatives, including Mr. McGriff. Counsel for Mr. Chatrie would be

        pleased to submit additional briefing in support of these alternatives. This additional

        discovery and investigation will require a continuance of the July 2, 2020, hearing.

     8. If, however, the Court sustains the defense’s objection and grants the motion to strike

        the purported declaration for purposes of evaluating the geofence suppression motion,

        the parties will be ready to proceed to the July 2, 2020, evidentiary hearing as

        scheduled.

     9. Counsel for Mr. Chatrie have consulted with counsel for the government about this

        issue. Counsel for the government have represented that they do not oppose the Court

        denying Google’s motion for leave to file the supplement and striking it from the record

        for purposes of the Court’s evaluation of the geofence suppression motion.
Case 3:19-cr-00130-MHL Document 111 Filed 06/22/20 Page 4 of 4 PageID# 1118



Thus, Mr. Chatrie objects to Google’s motion to file a supplemental declaration by Marlo McGriff,

see ECF No. 110, and moves the Court to strike the proposed evidence from the record for purposes

of deciding the geofence suppression motion pending in this case, see ECF Nos. 29, 104.

                                            Respectfully submitted,
                                            OKELLO T. CHATRIE

                                     By:    ___________/s/____________
                                            Laura Koenig
                                            Va. Bar No. 86840
                                            Counsel for Defendant
                                            Office of the Federal Public Defender
                                            701 E Broad Street, Suite 3600
                                            Richmond, VA 23219-1884
                                            Ph. (804) 565-0881
                                            Fax (804) 648-5033
                                            laura koenig@fd.org

                                            Michael W. Price
                                            NY Bar No. 4771697 (pro hac vice)
                                            Counsel for Defendant
                                            National Association of Criminal Defense Lawyers
                                            Fourth Amendment Center
                                            1660 L St. NW, 12th Floor
                                            Washington, D.C. 20036
                                            Ph. (202) 465-7615
                                            Fax (202) 872-8690
                                            mprice@nacdl.org

                                            Paul G. Gill
                                            Va. Bar No. 31461
                                            Counsel for Defendant
                                            Office of the Federal Public Defender
                                            701 E Broad Street, Suite 3600
                                            Richmond, VA 23219-1884
                                            Ph. (804) 565-0870
                                            Fax (804) 648-5033
                                            paul_gill@fd.org
